Case 1:21-cv-01887-AMD-JRC Document 11 Filed 06/21/21 Page 1 of 10 PageID #: 62




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -------------------------------------------------------------X
    JANINA SUAREZ, Individually and on behalf
    of others similarly situated,                                    Case No. 21-CV-01887(AMD)(JRC)

                                          Plaintiff,
                  -v.-                                               ANSWER TO COUNTERCLAIMS
    TOORAJ ZAHEDI, MD,

                                           Defendant.
    -------------------------------------------------------------X



             Plaintiff, Janina Suarez (“Plaintiff”), individually and on behalf of others similarly

    situated, by and through her undersigned attorney, Arthur H. Forman, hereby filing this

    Answer to Counterclaims of defendant, Tooraj Zahedi, MD (“Defendant”), states as

    follows:


             1.         Deny the allegations set forth in paragraph “86” of the Answer of

    Defendant, except admit that Defendant purports to proceed against the Plaintiff as set

    forth therein.

             2.        Deny the allegations set forth in paragraph “87” of the Answer of

    Defendant, including Defendant’s contention that the Court should grant him any relief.

                                          JURISDICTION AND VENUE

             3.        Admit the allegations set forth in paragraph “88 of the Answer of

    Defendant.

             4.        Deny the allegations set forth in paragraph “89” of the Answer of

    Defendant, and affirmatively state this Court should decline to grant supplemental

    jurisdiction pursuant to 28 U.S.C §1367 over Defendant’s state law claims on the ground

    that there is no federal question or other federal subject matter jurisdiction related to

    them.
Case 1:21-cv-01887-AMD-JRC Document 11 Filed 06/21/21 Page 2 of 10 PageID #: 63



          5.     Admit the allegations set forth in paragraph “90” of the Answer of

    Defendant.

                                     THE PARTIES

          6.     Admit the allegations set forth in paragraph “91” of the Answer of

    Defendant.

          7.     Admit the allegations set forth in paragraph “92” of the Answer of

    Defendant.

          8.     Admit the allegations set forth in paragraph “93” of the Answer of

    Defendant.

                              PLAINTIFF’S EMPLOYMENT

          9.     Admit the allegations set forth in paragraph “94” of the Answer of

    Defendant.

          10.    Admit the allegations set forth in paragraph “95” of the Answer of

    Defendant.

          11.    Admit the allegations set forth in paragraph “96” of the Answer of

    Defendant.

          12.    Admit the allegations set forth in paragraph “97” of the Answer of

    Defendant.

          13.    Admit the allegations set forth in paragraph “98” of the Answer of

    Defendant.

          14.    Admit the allegations set forth in paragraph “99” of the Answer of

    Defendant.

          15.    Deny the allegations set forth in paragraph “100” of the Answer of

    Defendant.

          16.    Admit the allegations set forth in paragraph “101” of the Answer of

    Defendant.
Case 1:21-cv-01887-AMD-JRC Document 11 Filed 06/21/21 Page 3 of 10 PageID #: 64



          17.    Deny the allegations set forth in paragraph “102” of the Answer of

    Defendant.

          18.    Deny the allegations set forth in paragraph “103” of the Answer of

    Defendant.

          19.    Admit the allegations set forth in paragraph “104” of the Answer of

    Defendant.

          20.    Admit the allegations set forth in paragraph “105” of the Answer of

    Defendant.

          21.    Deny the allegations set forth in paragraph “106” of the Answer of

    Defendant.

          22.    Deny the allegations set forth in paragraph “107 of the Answer of

    Defendant.

          23.    Deny the allegations asserted in paragraph “108” of the Answer of

    Defendant.

          24.    Deny the allegations set forth in paragraph “109” of the Answer of

    Defendant.

          25.    Deny the allegations set forth in paragraph “110” of the Answer of

    Defendant.

          26.    Admit the allegations set forth in paragraph “111” of the Answer of

    Defendant.

          27.    Admit the allegations set forth in paragraph “112” of the Answer of

    Defendant.

          28.    Admit the allegations set forth in paragraph “113” of the Answer of

    Defendant.

          29.    Deny the allegations set forth in paragraph “114” of the Answer of

    Defendant.
Case 1:21-cv-01887-AMD-JRC Document 11 Filed 06/21/21 Page 4 of 10 PageID #: 65



          30.    Deny the allegations set forth in paragraph “115” of the Answer of

    Defendant.

          31.    Deny the allegations set forth in paragraph “116” of the Answer of

    Defendant.

          32.    Deny the allegations set forth in paragraph “117” of the Answer of

    Defendant.

          33.    Deny the allegations set forth in paragraph “118” of the Answer of

    Defendant.

          34.    Deny the allegations set forth in paragraph “119” of the Answer of

    Defendant.

          35.    Deny the allegations set forth in paragraph “120” of the Answer of

    Defendant.

          36.    Deny the allegations set forth in paragraph “121” of the Answer of

    Defendant.

          37.    Deny the allegations set forth in paragraph "122" of the Answer of

    Defendant.

          38.    Deny the allegations set forth in paragraph "123" of the Answer of

    Defendant.

          39.    Deny the allegations set forth in paragraph "124" of the Answer of

    Defendant.

          40.    Deny the allegations set forth in paragraph "125" of the Answer of

    Defendant.

          41.    Deny the allegations set forth in paragraph "126" of the Answer of

    Defendant.
Case 1:21-cv-01887-AMD-JRC Document 11 Filed 06/21/21 Page 5 of 10 PageID #: 66




          42.    Deny the allegations set forth in paragraph "127" of the Answer of

    Defendant.

          43.    Deny the allegations set forth in paragraph "128" of the Answer of

    Defendant.

          44.    Deny the allegations set forth in paragraph "129" of the Answer of

    Defendant.

          45.    Deny the allegations set forth in paragraph "130" of the Answer of

    Defendant.

          46.    Deny the allegations set forth in paragraph "131" of the Answer of

    Defendant.

          47.    Deny the allegations set forth in paragraph "132" of the Answer of

    Defendant.

          48.    Deny the allegations set forth in paragraph "133" of the Answer of

    Defendant.

          49.    Deny the allegations set forth in paragraph "134" of the Answer of

    Defendant.

          50.    Deny the allegations set forth in paragraph "135" of the Answer of

    Defendant.

          51.    Deny the allegations set forth in paragraph "136" of the Answer of

    Defendant.

          52.    Deny the allegations set forth in paragraph "137" of the Answer of

    Defendant.
Case 1:21-cv-01887-AMD-JRC Document 11 Filed 06/21/21 Page 6 of 10 PageID #: 67




          53.    Deny the allegations set forth in paragraph "138" of the Answer of

    Defendant.

          54.    Deny the allegations set forth in paragraph "139" of the Answer of

    Defendant.

          55.    Deny the allegations set forth in paragraph "140" of the Answer of

    Defendant.

          56.    Deny the allegations set forth in paragraph "141" of the Answer of

    Defendant.

          57.    Deny the allegations set forth in paragraph "142" of the Answer of

    Defendant.

          58.    Deny the allegations set forth in paragraph "143" of the Answer of

    Defendant.

          59.    Deny the allegations set forth in paragraph "144" of the Answer of

    Defendant.

          60.    Deny the allegations set forth in paragraph “145” of the Answer of

    Defendant.

          61.    Deny the allegations set forth in paragraph “146” of the Answer of

    Defendant.

          62.    Deny the allegations set forth in paragraph “147” of the Answer of

    Defendant.

          63.    Deny the allegations set forth in paragraph "148" of the Answer of

    Defendant.

          64.    Deny the allegations set forth in paragraph “149” of the Answer of

    Defendant.
Case 1:21-cv-01887-AMD-JRC Document 11 Filed 06/21/21 Page 7 of 10 PageID #: 68



           65.     Deny the allegations set forth in paragraph “150” of the Answer of

    Defendant.

           66.     Deny the allegations set forth in paragraph “151” of the Answer of

    Defendant.

           67.     Deny the allegations set forth in paragraph "152" of the Answer of

    Defendant.

           68.     Deny the allegations set forth in paragraph “153” of the Answer of

    Defendant.

                                  AS TO FIRST COUNTERCLAIM

           69.      Plaintiff repeats each and every allegation contained in paragraphs “1”

    through “68” above as if fully set forth herein.

           70.      Deny the allegations set forth in paragraph “155” of the Answer of

    Defendant.

           71.     Deny the allegations set forth in paragraph “156” of the Answer of

    Defendant.

    .      72.     Deny the allegations set forth in paragraph “157” of the Answer of

    Defendant.

           73.     Deny the allegations set forth in paragraph “158” of the Answer of

    Defendant.

           74.     Deny the allegations set forth in paragraph “159” of the Answer of

    Defendant.

           75.     Deny the allegations set forth in paragraph “160” of the Answer of

    Defendant.

           76.     Deny the allegations set forth in paragraph “161” of the Answer of

    Defendant.
Case 1:21-cv-01887-AMD-JRC Document 11 Filed 06/21/21 Page 8 of 10 PageID #: 69



           77.     Deny the allegations set forth in paragraph “162” of the Answer of

    Defendant.

           78.     Deny the allegations set forth in paragraph “163” of the Answer of

    Defendant.

           79.     Deny the allegations set forth in paragraph “164” of the Answer of

    Defendant.

           80.     Deny the allegations set forth in paragraph “165” of the Answer of

    Defendant.

           81.     Deny the allegations set forth in paragraph “166” of the Answer of

    Defendant.

           82.     Deny the allegations set forth in paragraph “167” of the Answer of

    Defendant.

                                AS TO SECOND COUNTERCLAIM

           83.     Plaintiff repeats each and every allegation contained in paragraphs “1”

    through “82” above as if fully set forth herein.

           84.     The allegations contained in paragraph "169" of the Answer of

    Defendant are conclusions of law to which no response is required. But to the

    extent an answer is required, the allegations are denied.

           85.     Deny the allegations set forth in paragraph “170” of the Answer of

    Defendant and respectfully refer all questions of law to the Court for determination.

           86.     Deny the allegations set forth in paragraph “171” of the Answer of

    Defendant.

           87.     Deny the allegations set forth in paragraph “172” of the Answer of

    Defendant.
Case 1:21-cv-01887-AMD-JRC Document 11 Filed 06/21/21 Page 9 of 10 PageID #: 70



           88.     Deny the allegations set forth in paragraph “173” of the Answer of

    Defendant.

           89.     Deny the allegations set forth in paragraph “174” of the Answer of

    Defendant.

           90.     Deny the allegations set forth in paragraph “175” of the Answer of

    Defendant.

           91.     Deny the allegations set forth in paragraph “176” of the Answer of

    Defendant.

           92.     Deny the allegations set forth in paragraph “177” of the Answer of

    Defendant.

                                 AS TO THIRD COUNTERCLAIM

           93.     Plaintiff repeats each and every allegation contained in paragraphs “1”

    through “92” above as if fully set forth herein.

           94.     Admit the allegations set forth in paragraph “179” of the Answer of

    Defendant.

           95.     Deny the allegations set forth in paragraph “180” of the Answer of

    Defendant.

           96.     Deny the allegations set forth in paragraph “181” of the Answer of

    Defendant.

           97.     Deny the allegations set forth in paragraph “182” of the Answer of

    Defendant.

           98.     Deny the allegations set forth in paragraph “183” of the Answer of

    Defendant.

           99.     Deny the allegations set forth in paragraph “184” of the Answer of

    Defendant.
Case 1:21-cv-01887-AMD-JRC Document 11 Filed 06/21/21 Page 10 of 10 PageID #: 71



            100.    Deny the allegations set forth in paragraph “185” of the Answer of

    Defendant.

            101.    Deny the allegations set forth in paragraph “186” of the Answer of

    Defendant.

            102.    Deny the allegations set forth in paragraph “187” of the Answer of

    Defendant.

            103.    Deny the allegations set forth in paragraph “188” of the Answer of

    Defendant.

                                  FIRST AFFIRMATIVE DEFENSE

            104.    Defendant’s counterclaims fail, in whole or in part, to state a claim upon

    which relief may be granted.

                                SECOND AFFIRMATIVE DEFENSE

            105.    All or part of the counterclaims asserted by Defendant are barred by the

    applicable statute of limitation.



            WHEREFORE,          Plaintiff   demands    judgment      dismissing   Defendant’s

    counterclaims and denying all relief requested therein, together with awarding to Plaintiff

    the costs of defending against the counterclaims, including reasonable attorney fees.


    Dated: June 21, 2021
            Forest Hills, New York
                                                         _______     /S/_____________
                                                         Arthur H. Forman
                                                         98-20 Metropolitan Avenue
                                                         Forest Hills, New York 11375
                                                         (718) 268-2616
                                                         Attorney for Plaintiff
